593 So. 2d 1227 (1992)
Russell Jessie BRUNDAGE, Appellant,
v.
STATE of Florida, Appellee.
No. 91-2465.
District Court of Appeal of Florida, First District.
February 27, 1992.
Nancy A. Daniels, Public Defender, and Nada M. Carey, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Marilyn McFadden, Asst. Atty. Gen., Tallahassee, for appellee.
JOANOS, Chief Judge.
This appeal is taken from an order revoking appellant's probation. Appellant contends the trial court erred in failing to articulate the specific conditions of probation found to have been violated. As a prerequisite to revocation of probation, the trial court must state the specific terms and conditions of which the probationer has been found in violation. Dantler v. State, 584 So. 2d 198 (Fla. 1st DCA 1991); Brewer v. State, 583 So. 2d 814 (Fla. 1st DCA 1991); Knight v. State, 566 So. 2d 339 (Fla. 1st DCA 1990).
Accordingly, the order revoking appellant's probation is reversed, and the cause is remanded for entry of a written order specifying the terms and conditions relied upon by the trial court for revocation of probation.
SHIVERS and BARFIELD, JJ., concur.